Citation Nr: 0637417	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including degenerative arthritis of the lumbar 
spine.  

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1971 to 
March 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied the benefits sought on appeal.  

The issue of the sufficiency of evidence to reopen a claim of 
service connection for a back disorder, including 
degenerative arthritis of the lumbar spine, is addressed in 
the decision that follows.  By contrast, the issue of service 
connection for prostatitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in March 1999, the Board denied the 
veteran's claim of entitlement to service connection for a 
degenerative arthritis of the lumbar spine.  

2.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 decision of the Board denying service 
connection for degenerative arthritis of the lumbar spine is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in April 2003, satisfied the duty to notify 
provisions.  For reasons explained in the decision that 
follows, the Board determines that the appellant has not 
provided new and material evidence to reopen a claim of 
service connection for a low back disorder, including 
degenerative arthritis of the lumbar spine.  Accordingly, VA 
is not required to schedule a disability compensation 
examination.  See, 38 U.S.C.A. § 5103A(2)(f).  At the same 
time, the Board is satisfied that there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the claimant, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a back disability since 
August 29, 2001.  According to the definition since August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

The Board denied service connection for a back disorder, 
classified as degenerative arthritis of the lumbar spine, in 
March 1999.  That decision is the last final denial of the 
claim on any basis.  The Board determined that low back 
problems shown while the veteran was on active duty were 
acute and transitory; that arthritic disease of the lumbar 
spine was not diagnosed until more than one year after the 
veteran's discharge from service; as well, that no medical 
evidence had been submitted to show that the veteran had a 
lumbar spine disorder due to service.

The evidence considered in connection with the Board's March 
1999 decision included the following:  service medical 
records; a statement constituting an amended claim of service 
connection for a back disorder, and a report of a February 
1997 VA examination.  

The evidence added to the record since the Board's March 1999 
decision includes the following:  the veteran's March 2003 
application to reopen a claim of service connection for a low 
back disorder; and reports from Dr. Kenneth Taylor, dated in 
June 1999, and received in May 2003.  

The reports of the veteran's treatment in June 1999 is new.  
It shows that the veteran had a mid-back disorder, identified 
as chronic thoracic strain, with pain on extreme range of 
motion of the thoracolumbar spine.  The earlier February 1997 
VA medical examination report had first shown the presence of 
a low back disorder, identified as degenerative arthritis of 
the lumbar spine, more than one year after the veteran's 
retirement from service.  In any event, Dr. Taylor's reports, 
just like other records considered at the time of the Board's 
March 1999 decision, provide no medical opinion linking a low 
back disorder to military service.

The veteran's statement seeking to reopen the claim of 
service connection for a low back disorder provides no 
specifics about the onset or course of that disability.  
However, it implicitly restates his earlier assertion that he 
has recurrent low back pain from performing heavy lifting 
during service when he injured his back.  It is not new 
evidence, but merely cumulative of evidence already of 
record.  See Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(evidence is not new when veteran merely reiterates arguments 
previously made).  

Moreover, the veteran's assertion linking a chronic low back 
disorder to military service amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that he has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim for compensation benefits.  Moray v. Brown, 5 Vet. App. 
211 (1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder, including degenerative arthritis of the lumbar 
spine, and the appeal is denied.  


REMAND

Service medical records disclose that the veteran presented 
at a clinic in September 1980, complaining of "drip."  It 
was found that he had a light green discharge; the prostate 
was described as within normal limits.  A smear showed a few 
white blood cells and a few gram positive cocci.  The 
assessment was nonspecific urethritis.  Septra was 
prescribed.  In November 1980, the veteran reported 
experiencing morning discharge.  On examination, the prostate 
was more than 1+ and very firm, and the assessment was 
prostatitis.  In December 1980, examination showed a prostate 
that was more than 3+ and firm; slight tenderness was found.  
Septra was continued.

When the veteran was evaluated at a service department clinic 
in January 1981, the prostate was found to be smooth, firm, 
and more than 2+; some tenderness was detected.  The 
assessment was resolving prostatitis.  Septra was continued.  
In February 1981, the veteran reported upper back pain and 
reference was made to a history of prostatitis.  He denied 
discharge or discomfort.  The assessments were scapular 
tendonitis and prostatitis.  

Dr. Lambert, in a report dated in October 2002, indicates 
that the veteran had mild benign prostatic hypertrophy.  It 
was stated that the veteran was being treated by Dr. Morrow, 
identified in the record as a urologist.  In a report dated 
in May 2003, Dr. Morrow relates that he saw the veteran in 
November 2002, at which time the prostate was palpably 
normal.  

On VA examination in May 2003, it was stated that the 
veteran's history was notable for prostatitis and slightly 
enlarged prostate with mild urinary obstructive symptoms; 
however, the veteran was not on any medications at present.  
The diagnosis was past history of prostatitis and slightly 
enlarged prostate.  It is unclear from the examination report 
if the reference to slight prostate enlargement is a current 
finding or a notation of history.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

On the current record, there is medical evidence of the 
presence during service of prostate enlargement and 
prostatitis.  Although equivocal, there is also medical 
evidence tending to suggest that the veteran may now have 
benign prostatic hypertrophy.  The veteran's statements 
provide lay evidence suggesting a persistence of urinary 
tract symptoms similar to those experienced in service.  At 
the same time, the record does not contain medical evidence 
addressing the etiology of his benign prostatic hypertrophy, 
if now present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA urologic examination to 
obtain a medical opinion responding to the 
following questions:

Does the veteran now have a prostate 
disorder?  If it is found that the veteran 
has a prostate disorder, then answer the 
following inquiry:  Is it at least as 
likely as not that his prostate disorder 
had its onset in service or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


